Citation Nr: 1410028	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scar, right upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and scar, right upper arm.  

The Veteran submitted an appeal, received in September 2009, wherein he requested a hearing at a local VA office before a Veterans Law Judge.  The hearing was scheduled for March 2011.  Notice of the hearing date was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of this notice is contained in the Veteran's VA claims file and the regularity of the mail is presumed.  The Veteran failed to appear, and no explanation has been proffered by the Veteran or his representative.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is competent to report symptoms of tinnitus experienced presently and since separation from service.

2.  Affording the Veteran the benefit of the doubt, the Veteran currently has tinnitus that had its onset during service.

3.  The Veteran's January 1971 entrance examination does not include a notation of right shoulder scars; the December 1972 separation examination notes a scar on the right shoulder. 
4.  The Veteran is competent to report the current existence of a right shoulder scar.

5.  The Veteran's right shoulder scar was incurred during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for scar, upper right arm, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for tinnitus is granted.

Service connection for scar, right upper arm, is granted.


REMAND

The Veteran has not been afforded a VA examination that addresses the nature and etiology of his bilateral hearing loss.  A September 2008 private audiogram demonstrates that the Veteran has current hearing loss that is disabling for VA service connection purposes pursuant to 38 C.F.R. § 3.385, and the evidence of record indicates that the Veteran was exposed to noise from firearms in service.  The Veteran has also indicated that he has had subjective hearing loss since separation from service.  As there is currently insufficient evidence for adjudication of the claim, a VA examination must be provided.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a suitably qualified VA medical professional to determine the nature and etiology of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss began in, or is otherwise related to his active military service, including in-service noise exposure.

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his service-connected tinnitus.

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was aggravated by his service-connected tinnitus.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not-service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, conduct any additional development deemed necessary, and readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


